Citation Nr: 0113481	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for post-operative residuals of throat 
cancer as a result of VA treatment from November 1995 to June 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision in which 
the RO denied compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability as a result of 
VA treatment in 1995.


REMAND

As an initial matter, it must be noted that the statutory 
criteria applicable to claims for benefits under the 
provisions of 38 U.S.C.A. § 1151, have undergone significant 
revision, which bears some explanatory discussion in this 
case.  With regard to claims filed before October 1, 1997, 
the governing statutory language is contained at 38 U.S.C.A. 
§ 1151 (West 1991), which provides that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the 



disease or injury for which the medical or surgical 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, have been superseded, in one important respect, by 
congressional action.  So as to avoid any misunderstanding as 
to the governing law, the Board notes that earlier 
interpretations of the statute, embodied in regulations, 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event, to establish entitlement to benefits under 
38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the United States Court 
of Appeals for Veterans Claims (Court) in the case of 


Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1999).

Subsequently, Congress took action to amend 38 U.S.C.A. 
§ 1151, effective for claims filed on or after October 1, 
1997.  This change had the effect of precluding compensation 
unless the proximate cause of the disability was negligence 
or other fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West Supp. 
1998); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

Here, the veteran's request for benefits under section 1151, 
was filed in April 1999.  The RO denied the claim by a rating 
decision in July 2000, after which the present 


appeal ensued.  Therefore, under the statute and the opinion 
of the General Counsel cited above, this claim must be 
decided under the current, post-October 1, 1997, version of 
38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West 1991 and Supp. 2000).





Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment.

The Court has held that the requirements for a claim under 
section 1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
that asserted injury or disease and the current disability.  
In addition, the Court has determined that an appellant's 
claim may also be established with respect to the continuity-
of-symptomatology analysis under 38 C.F.R. § 3.303(b), if he 
or she submitted evidence of each of the following:  (a) 
evidence that a condition was "noted" during his/her VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or 
treatment; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-hospitalization/treatment symptomatology.  See Jones v. 
West, 12 Vet.App. 460, 464 (1999).

In addition to the changes in the application of the 
provisions of 38 U.S.C.A. § 1151, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence to necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance 


Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran has contended that his throat cancer should have 
been diagnosed earlier than it was because the biopsy 
performed at the VA facility in November 1995 which revealed 
atypia should have suggested the possibility of cancer and 
warranted additional testing and/or follow-up.  He maintains 
that if his cancer had been diagnosed in November 1995, 
rather than in June 1996, he would not have required the 
extensive surgical procedures which were performed in June 
1996 after the discovery of his cancer.

Following a complete review of the claims folder, the Board 
finds that further development is needed and a remand is 
required to comply with the Veterans Claims Assistance Act of 
2000.  The Board notes that the veteran filed a Federal Tort 
Claim against VA alleging a delay in the diagnosis of the 
veteran's cancer over the period from late 1995 through May 
1996.  Specifically, the veteran alleged medical malpractice 
on the part of certain medical personnel at the Manchester, 
New Hampshire VA Hospital for the reason that they allegedly 
failed to perform a proper panendoscopy and biopsy; in 
failing to properly interpret the results of the panendoscopy 
and biopsy and in failing to properly follow up the results 
of the November 1995 panendoscopy and biopsy with reasonable 
and appropriate medical treatment; in failing to recognize 
the serious and medical significance of the atypical change 
of the tonsil which was biopsied; in failing to properly 
report the results of the biopsy to the veteran; in failing 
to warn him of the risks and hazards reasonably likely to 
develop as a result of the atypia, and in failing to 
recommend further examination, follow-up biopsies, and other 
medical treatment necessary for careful monitoring and re-
evaluation.  The veteran's claim was settled administratively 
with no admission of negligence by VA in October 1998.  The 
complete records pertaining to the veteran's action under the 
Federal Tort 



Claims Act, to include medical opinions and depositions, if 
conducted, have not been obtained for association with the 
claims folder.

VA clinical records reveal that the veteran was seen for 
complaints of throat irritation in August 1995.  He was 
prescribed antibiotics and a nasal spray.  Thereafter, the 
veteran's symptoms continued and he was referred to the VA 
hospital in Manchester, New Hampshire.  After an initial 
visit with his primary care physician at that facility, the 
veteran was scheduled for a triple endoscopy on November 6, 
1995.  The results of a barium swallow, panendoscopy and 
biopsy revealed a prominence of the right palatine tonsil 
which was biopsied and showed an atypical change.  The 
veteran returned for follow-up on November 25, 1995, at which 
time he was advised that the biopsy results were consistent 
with a viral infection.

The veteran continued to suffer from a sore throat through 
April 1996.  The veteran was referred to an otolaryngologist 
in May 1996 and a CAT scan showed an abnormal soft tissue 
mass involving the right lateral pharyngeal wall extending 
into the right aryepiglottic fold with right-sided lymph 
nodes.  The veteran was referred to the VA hospital where a 
panendoscopy was performed and confirmed the presence of an 
invasive squamous cell carcinoma.  The veteran was advised of 
his treatment options and elected to have surgery.  The 
surgery consisted of a total laryngectomy with right radical 
neck disection, and left neck dissection with right 
pectoralis major flap reconstruction.  Post-operatively, the 
veteran received radiation therapy.

In an April 1997 letter, Steven D. Paul, M.D., indicated that 
the veteran had initially presented in the fall of 1995 with 
a complaint of something in his throat and a sense of neck 
fullness.  A referral to the VA hospital in Manchester showed 
the presence of atypical change.  Dr. Paul commented that the 
veteran appeared to have been diagnosed appropriately and 
treated with standards of care.  However, he noted the delay 
in the initial follow-up in 1995 subsequent to the finding of 
atypical cells.  While it was acknowledged that there was no 
diagnosis of cancer at that time, Dr. 


Paul indicated that the question of follow-up and careful re-
evaluation should have been raised given the persistence of 
the veteran's symptoms and the laboratory findings of atypia.  
He suggested that the veteran may not have required such 
significant surgical manipulation had these questions been 
resolved sooner rather than later.

The private medical opinion from Dr. Paul raises the issue of 
whether there was negligence by VA in failing to conduct 
further studies including biopsies between November 1995 and 
June 1996 based on the presence of persistent clinical 
symptoms and the atypia identified on the November 1995 
biopsy.

The Board acknowledges that a June 2000 VA medical opinion 
comments as to why the results of the November 1995 biopsy 
showing atypia should not have raised alarm for the presence 
of cancer; as noted above, the VA physician indicated that 
the atypia was more indicative of a viral infection.  It was 
further stated that due to the nature of the veteran's cancer 
which was noted to be relatively slow in development, it 
could not be stated with conviction whether the alleged delay 
in diagnosis had a material effect on the outcome.  The VA 
physician indicated that because of the location of the 
cancer, even very early T1 lesions may require surgical 
procedures such as those performed on the veteran.  The VA 
physician went on to state that nevertheless, it is usually 
concluded that early diagnosis and treatment is better than 
later.  The Board finds the June 2000 VA medical opinion is 
not sufficiently specific or responsive to the pertinent 
question regarding negligence by VA under the current 
provisions of 38 U.S.C.A. § 1151.  The positive opinion of 
the private physician is probative of the issue, but also 
fails to directly address negligence by VA, commenting only 
tangentially on that subject.  Moreover, the veteran's 
private physician is not a specialist in oncology and, with 
regard to the relevant issue in this case, the opinion of a 
specialist is warranted.  On this basis, the Board is of the 
opinion that further medical opinion must be obtained.

In summary, the claims folder clearly shows that the veteran 
was diagnosed with throat cancer in June 1996 and underwent 
surgery and received post-operative 


radiation therapy.  The basic contention by the veteran and 
his representative regards whether the surgical intervention 
would have been as extensive had the cancer been diagnosed 
earlier, following the November 1995 biopsy.  The April 1997 
private medical opinion from Dr. Paul noted that the veteran 
had been diagnosed appropriately and treated with standards 
of care.  With respect to the delay in the diagnosis of the 
veteran's cancer, Dr. Paul stated that the veteran's 
persistent symptoms in conjunction with the laboratory 
findings of atypia should have resulted in re-evaluation and 
follow-up measures.  As indicated above, the VA medical 
opinion is not adequate to address the issue on appeal and 
the private medical opinion submitted by the veteran is from 
an individual who is not a specialist in oncology.

Based on the foregoing, this matter is hereby REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
further treatment for throat cancer, 
post-operative status.  Based on his 
response, the RO should obtain copies of 
all pertinent treatment records from the 
identified source(s), which are not now 
of record, and associate them with the 
claims folder.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.

2.  The RO should contact the 
appropriate authority and obtain a 
complete copy of the file pertaining to 
the veteran's action under the Federal 
Tort Claims Act, to include medical 
records, depositions taken from 



physicians, and written medical 
opinions.  All records should be 
associated with the claims folder.

3.  After the above action has been 
completed, the entire claims folder 
should be forwarded to a VA specialist 
in oncology for complete review.  
Following a review of the entire claims 
folder, including a copy of this 
REMAND, the VA physician should render 
a medical opinion in response to the 
following questions: (a) did the 
failure to perform a follow-up biopsy 
until June 1996 result in the need for 
additional surgical procedures to treat 
the veteran's throat cancer?; (b) with 
consideration of the veteran's 
persistent clinical symptoms and the 
presence of atypia on the November 1995 
biopsy, did the failure to undertake 
further diagnostic studies, including 
further biopsy, prior to June 1996, 
constitute not doing that which a 
reasonably prudent physician would have 
done under the same or similar 
circumstances?

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
compensation benefits, under the post-
October 1997 provisions of 38 U.S.C.A. 
§ 1151, for post-operative residuals of 
throat cancer as a result of VA treatment 
from November 1995 to June 1996, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to specifically include 
that cited to herein.

5.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative must be provided 


with an appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the claims 
file is returned to the Board for 
further review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


